Citation Nr: 0320278	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  94-21 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dental disease.

2.  Entitlement to service connection for missing teeth.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1994 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied entitlement to service 
connection for dental disease.  The Board remanded this case 
in February 1999 and in a September 2001.  

In a November 1998 rating action the RO granted service 
connection for shell fragment located in the maxilla, region 
of teeth numbers 15 and 16.  The RO also denied service 
connection for missing teeth due to dental trauma.  The 
veteran was notified of this decision and of his appellate 
rights.  He did not appeal this determination.  Thus the 
issue of service connection for missing teeth due to dental 
trauma is not before the Board for appellate consideration.

In a September 2001 Remand the Board referred the issue of 
eligibility for VA outpatient dental treatment to the RO for 
appropriate action.  This matter is again referred to the RO.


FINDING OF FACT

1.  Missing teeth 2 through 15, 18-21, and 30 and 31 are of 
service origin.  

2.  The current record does not show teeth numbered 1, 16, 
and 32, 3rd molars, were extracted for reasons other than 
malposition or impaction. 

3.  The is no current evidence of dental disease.  



CONCLUSIONS OF LAW

1.  Missing teeth numbered 2 through 15, 18-21, and 30 and 31 
were incurred during active duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.381 (1993).

2.  Missing teeth numbered 1, 16 and 32, 3rd molars, were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.381 (1993).

3.  Chronic dental disease were not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.381 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's claim was received in August 1993.

The service entrance examination is not on file.  The 
available service medical records show that on a February 
1971 medical examination it was noted that that teeth 
numbered 1, 32 (3rd molars), 2, 30 and 31 were absent.  Teeth 
numbered 5 and 13 were restorable. Tooth numbered 18 was non-
restorable.  His service dental are incomplete and cover a 
period of treatment from 1976 to 1993.  These records show 
dental treatment including treatment for caries, scaling of 
calculus, and poor oral hygiene.  In July 1991, it was noted 
that he might need evaluation for possible oral surgery for a 
radiopacity in the area of teeth numbered 15/16.  In October 
1991 he had extractions of all remaining maxillary teeth.  
This included teeth numbered 1,2, 7-12, and 14.  It was noted 
that the radiopacity in the area of teeth numbered 16 was not 
indicated for removal.  

In August 1993 the veteran filed a claim for service 
connection for dental disease and other conditions unrelated 
to the current claim.  The veteran claimed 1985 was date of 
the onset of the dental disease.  

On an October 1993 VA examination the veteran reported that 
he had a shrapnel wound of the jaw and lost several teeth 
which had to be extracted as a result of the shrapnel wound.  

On an October 1993 dental examination, it was noted that X-
rays showed a fragment in the left maxillary area of tooth 
numbered 15.  Examination further showed the maxilla was 
edentulous.  He had a lower partial plate replacing teeth 18-
21,and 30-32.

At a June 1994 hearing at the RO the veteran testified that 
he lost upper molars on the left side as a result of a shell 
fragment wound sustained in Vietnam.  

In November 1998 the RO granted service connection for 
retained shrapnel in the maxilla area of teeth numbered 
15/16.  The condition was rated zero percent disabling.  

The veteran failed to report for a dental examination in 
November 2001, which was scheduled with regards to dental 
trauma.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law defines the obligations of 
the VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
a claim for service connection.  In a Board remand, the 
statement of the case and supplemental statements of the 
case, the veteran has been effectively notified of the 
information and evidence necessary to substantiate his claim.  
The record shows that the veteran was informed of the VCAA 
most recently in November 2001 correspondence and what 
evidence the VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  The record shows that the 
veteran has identified medical records that he deemed 
pertinent to his claim, and the VA has obtained all such 
records, pursuant to the recent Board remand, the RO 
scheduled a current VA dental examination, but the veteran 
failed to report for this examination.  It should be noted 
that the duty to assist is not a one-way street, and the 
veteran has failed to cooperate in VA efforts to further 
develop his claim.  See 38 C.F.R. § 3.159; Wood v. Derwinski, 
1 Vet.App. 190 (1991).  As this is an original claim for 
service connection, the claim shall be determined based on 
the evidence of record.  38 C.F.R. § 3.655.  The Board 
concludes that the requirements of the VCAA have been 
satisfied and, therefore, a decision on the merits at this 
time does not violate the VCAA or prejudice the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).

Effective February 17, 1994, during the pendency of this 
appeal, the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, was amended with regard to rating dental 
and oral conditions. 59 Fed. Reg. 2530 (Jan. 18, 1994) 
(codified at 38 C.F.R. § 4.150).

Because the veteran's claim has been active since prior to 
the February 17, 1994 effective date of the revised 
regulations, he is entitled to the application of the version 
of the regulations since that time that is more favorable to 
him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).

At the time the veteran submitted his claim for residuals of 
oral surgery, regulations provided that service connection 
would be granted for disease or injury of individual teeth 
and the investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.  38 C.F.R. § 3.381(a) 
(1993).

Treatable carious teeth, replaceable missing teeth, 
abscesses, pyorrhea, and Vincent's stomatitis were all 
subject to service connection for compensation purposes, but 
rated as noncompensable.  38 C.F.R. § 4.150 (1993).

Teeth noted at entry into active service as carious 
restorable would not be held as service connected, either by 
direct or by aggravation, notwithstanding enlargement of the 
original cavity or development of additional cavitation on 
the same or another surface; nor on the basis of the 
insertion of a filling during service, unless new caries 
develop after expiration of a reasonable time after the 
original cavity had been filled. 38 C.F.R. § 3.381(b) (1993).

Service connection by aggravation would be conceded in such 
teeth, carious restorable at entry into service, whether or 
not filled, but which necessitate extraction after the 
expiration of a reasonable time after entry into active 
service. Id.

Service connection of pyorrhea requires an inservice 
diagnosis of pyorrhea after a reasonable period of service, 
and confirmation by VA x-ray, unless examination is 
contraindicated by factors such as extraction of all 
pyorrhectic teeth. 38 C.F.R. § 3.382(c) (1993).

Pyorrhea shown during service after a reasonable period of 
service, involving one or more teeth necessitating 
extraction, is a sufficient basis for grant of service 
connection for the tooth or teeth involved. 38 C.F.R. § 
3.382(c) (1993).

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree. 38 C.F.R. § 3.381(d) (1993).

Effective February 17, 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161). The Rating Schedule 
was then revised to remove the previous listings for those 
disorders under Diagnostic Code 9913. 38 C.F.R. §§ 4.149, 
4.150 (1994).

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language was entered in 38 C.F.R. § 
3.381(a).

In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161. 38 C.F.R. § 
3.381 (2000).

Service connection should not be granted for the 3d molars at 
any time unless there is a definite record showing such teeth 
to have been diseased after a reasonable period of service.  
The 3d molars shown as present at induction and missing at 
discharge will not be granted service connection unless there 
is an actual record of extraction for reasons other than 
malposition or impaction.  38 C.F.R. § 3.382.

The Board finds that application of the regulations in effect 
prior to February 1994 is more favorable to the veteran in 
that these regulations permit the grant of service connection 
for missing teeth and dental disease on a direct basis 
without regard to establishing eligibility for VA dental 
treatment.  The Board again noted that eligibility for VA 
outpatient dental treatment has been referred to the RO for 
appropriate action.  

The service entrance examination is not of record and the 
dental treatment records are incomplete.  As such, with the 
benefit of the doubt in the veteran's favor the Board finds 
that missing teeth numbered 2 through 15, 18-21, and 30 and 
31were extracted due to service.  The current evidence does 
not contain an actual record of extraction for teeth numbered 
1, 16, and 32, 3rd molars, for reasons other than malposition 
or impaction.  Thus service connection is not warranted for 
teeth numbered 1, 16, and 32.


ORDER

Service connection for missing teeth numbered 2 through 15, 
18-21, and 30 and 31due to trauma is granted.

Service connection teeth numbered 1, 16, and 32, 3rd molars, 
is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

